Exhibit 99.1 SICHUAN XINTAI PHARMACEUTICAL CO., LTD. FINANCIAL STATEMENTS JUNE 30, 2 SICHUAN XINTAI PHARMACEUTICAL CO., LTD. INDEX TO THE FINANCIAL STATEMENTS PAGES REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 BALANCE SHEETS AT JUNE 30, 2 2 STATEMENTS OF INCOME FOR THE YEARS ENDED JUNE 30, 2 3 STATEMENTS OF SHAREHOLDERS’ EQUITY FOR THE YEARS ENDED JUNE 30, 2 4 STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED JUNE 30, 2009 AND 2008 5 NOTES TO FINANCIAL STATEMENTS 6-19 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Sichuan Xintai Pharmaceutical Co., Ltd. We have audited the accompanying balance sheets of Sichuan Xintai Pharmaceutical Co., Ltd. as of June 30, 2009 and 2008, and the related statements of income and comprehensive income, shareholders’ equity, and cash flows for each of the years in the two-year period ended June 30, 2009. Sichuan Xintai Pharmaceutical Co., Ltd.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Sichuan Xintai Pharmaceutical Co., Ltd. as of June 30, 2009 and 2008, and the results of its operations and its cash flows for each of the years in the two-year period ended June 30, 2009 in conformity with accounting principles generally accepted in the United States of America. /S/Bagell Josephs, Levine & Company, LLC Bagell Josephs, Levine & Company, LLC Marlton, New Jersey October 30, 2009 1 SICHUAN XINTAI PHARMACEUTICAL CO., LTD. BALANCE SHEETS June 30, 2009 2008 ASSETS Current assets: Cash & cash equivalents $ 620,596 $ 361,000 Accounts receivable, net of allowance for doubtful accounts 3,582,261 3,587,116 Other receivables, net of allowance for doubtful accounts 39,877 251 Inventories 59,693 396,628 Advance to vendors 1,077,677 109,737 Prepaid expenses - 17,300 Deferred tax assets 360,302 778,720 Due from shareholder 111,155 - Total current assets 5,851,561 5,250,752 Property, plant and equipment, net 91,259 21,716 Long-term loans to outside parties 1,129,944 - Long-term loans to related party 1,358,843 - Other asset 1,452,664 2,855,324 Total Assets $ 9,884,271 $ 8,127,792 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 8,123,101 $ 9,119,296 Advance from customers 752,784 930,896 Other payables and accrued liabilities 96,254 24,307 Taxes payable 499,285 2,187 Due to shareholder - 23,474 Total current liabilities 9,471,424 10,100,160 Long-term liabilities: Long-term loan 86,199 85,842 Total Liabilities 9,557,623 10,186,002 Shareholders' equity Capital contribution 250,973 250,973 Retained earnings (accumulated deficits) 521,449 (1,870,146 ) Accumulated other comprehensive loss (445,774 ) (439,037 ) Total shareholders' equity 326,648 (2,058,210 ) Total Liabilities and Shareholders' Equity $ 9,884,271 $ 8,127,792 The accompanying notes are an integral part of these financial statements. 2 SICHUAN XINTAI PHARMACEUTICAL CO., LTD. STATEMENTS OF INCOME FOR THE YEARS ENDED JUNE 30, 2009 2008 Revenues $ 17,127,474 $ 7,576,098 Cost of sales 12,278,936 5,565,409 Gross profit 4,848,538 2,010,689 Operating expenses Selling and distribution expenses 457,938 174,031 General and administrative expenses 1,189,112 502,238 Total operating expenses 1,647,050 676,269 Operating income 3,201,488 1,334,420 Other expenses Interest (expenses)/income (1,480 ) 33 Other (expenses) (8,329 ) (1,785 ) Total other expenses (9,809 ) (1,752 ) Income before income taxes 3,191,679 1,332,668 Provision for income taxes 800,084 397,660 Net income $ 2,391,595 $ 935,008 Other comprehensive loss Foreign currency translation adjustment (6,737 ) (244,788 ) Comprehensive income $ 2,384,858 $ 690,220 Basic and diluted income per common share Basic $ 1.20 $ 0.47 Diluted $ 1.20 $ 0.47 Weighted average common shares outstanding Basic 2,000,000 2,000,000 Diluted 2,000,000 2,000,000 The accompanying notes are an integral part of these financial statements. 3 SICHUAN XINTAI PHARMACEUTICAL CO., LTD. STATEMENTS OF SHAREHOLDERS' EQUITY FOR THE YEARS ENDED JUNE 30, 2 Capital RetainedEarnings Accumulated OtherComprehensive Loss Total Balance at June 30, 2007 $ 250,973 $ (2,805,154 ) $ (194,249 ) $ (2,748,430 ) Net income of the year 935,008 935,008 Foreign currency translation adjustments (244,788 ) (244,788 ) Balance at June 30, 2008 250,973 (1,870,146 ) (439,037 ) (2,058,210 ) Net income of the year 2,391,595 2,391,595 Foreign currency translation adjustments (6,737 ) (6,737 ) Balance at June 30, 2009 $ 250,973 $ 521,449 $ (445,774 ) $ 326,648 The accompanying notes are an integral part of these financial statements. 4 SICHUAN XINTAI PHARMACEUTICAL CO., LTD. STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED JUNE 30, 2009 2008 Cash flows from operating activities Net income $ 2,391,595 $ 935,008 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 8,484 3,065 Allowance for doubtful accounts 924,451 369,297 Changes in assets and liabilities: (Increase) decrease in - Account receivables (904,692 ) (3,421,177 ) Other receivables (39,594 ) (60 ) Inventories 338,326 (184,819 ) Advance to vendors (966,746 ) (103,443 ) Prepaid expenses 17,359 (19,890 ) Deferred tax asset 421,336 397,660 Long-term loans to outside parties (1,129,084 ) - Long-term loans to related party (1,357,808 ) - Other asset 1,413,458 348,721 Increase (decrease) in - Accounts payable (1,033,336 ) 1,222,473 Advance from customers (181,845 ) 629,567 Other payables and accrued liabilities 71,791 5,153 Tax payable 496,710 2,062 Net cash provided by operating activities 470,405 183,617 Cash flows from investing activities Purchase of fixed assets (77,883 ) (13,389 ) Net cash used in investing activities (77,883 ) (13,389 ) Cash flows from financing activities Proceeds from long-term loan - 80,918 Proceeds (payments) from (to) shareholder loans (134,624 ) 22,128 Net cash provided by (used in) financing activities (134,624 ) 103,046 Effect of exchange rate changes on cash and cash equivalents 1,698 23,661 Net increase in cash and cash equivalents 259,596 296,935 Cash and cash equivalents, beginning of year 361,000 64,065 Cash and cash equivalents, end of year $ 620,596 $ 361,000 Supplemental disclosures of cash flow information: Interest paid $ 1,480 $ - Income taxes paid $ 4,249 $ 800 The accompanying notes are an integral part of these financial statements. 5 Note 1.ORGANIZATION AND BASIS OF PRESENTATION Sichuan Xintai Pharmaceutical Co., Ltd. (“Xintai” or the “Company”), was incorporated in
